DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirozono (US20210291814 A1) in view of Wheeler (US20180188045 A1).
Regarding claim 1, Shirozono teaches
A vehicle comprising: 
a sensing device including an ultrasonic sensor and configured to obtain distance information between an object and the vehicle; and see at least [0052] where the obstacle detection part 40 detects the presence or absence of an obstacle around the subject vehicle 
a controller configured to match the distance information with the image from around the vehicle, see at least FIG. 1 and [0055] where the travel controller 30 is configured to detect an obstacle and receives information of a position of the obstacle and a distance to the obstacle from the obstacle detection part 40.

	Shirozono teaches all of the elements of the current invention as stated above except 
a camera disposed in a vehicle to have a plurality of channels and configured to obtain an image from around the vehicle; 
divide the image from around the vehicle into a plurality of areas, 
determine a risk of each of the plurality of areas by matching the object included in the plurality of areas to a predetermined class, and 
form a probability map and an occupancy map corresponding to the image from around the vehicle based on the risk. 
Wheeler teaches it is known to provide the controller configured to incorporate the above elements. See at least [0036] where the vehicle has one or more cameras (the “plurality of channels” can be identified as the plurality of cameras connected to the vehicle) that capture images of the surroundings of the vehicle. See at least FIG. 11A and [0047]- [0049] where the control receives sensor data including images corresponding to the current location of the vehicle. The images are registered in the occupancy map and divided into a plurality of 
See at least [0114] where the vehicle 150 determines a risk of each of the plurality of areas by matching the detected object to a predetermined class. For example, the detected objects may be classified to describe whether each object is a moving object or a still object. 
See at least [0048]- [0050] and [0063]- [0065] where the landmark map provides geometric and semantic description of the world around the vehicle. The landmark map (probability map) is associated with a confidence value measuring a probability of a representation of an object being accurate. The occupancy map 530 includes an occupancy grid and provides information describing occupancy for the surface of the road and all objects available near the location, such as curbs, bumps, trees, and walls.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Shirozono to incorporate the teachings of Wheeler and provide the controller configured to divide the image into a plurality of areas, determine a risk based on matching the object to a predetermined class, and form a probability map and occupancy map corresponding to the image around the vehicle based on the risk. In doing so, the autonomous vehicles detect map discrepancies based on differences in the surroundings observed using sensor data compared to the high definition map. “The online system updates existing landmark maps to improve the accuracy of the landmark maps (LMaps), and to thereby improve passenger and pedestrian safety ([0006]).”



The vehicle according to claim 1, wherein the controller is configured to assign a weight to the object included in the plurality of areas, and to determine the risk based on a weight value. See at least Wheeler [0049] where the vehicle 150 may “determine a likelihood (weight) of moving for an object. If the likelihood of moving (weight value) is greater than a threshold likelihood, the object is classified as a moving object.”

Regarding claim 3, Shirozono in view of Wheeler teaches
	The vehicle according to claim 2, wherein the controller is configured to determine a risk probability corresponding to each area based on a relative risk between the plurality of areas, and to form the probability map based on the risk probability. See at least Wheeler [0064], [0082] and claim 1 where the controller determines “a confidence value (risk probability) measuring a probability of a representation being accurate.” This is determined by comparing “data associated with the objects detected by the vehicles to data associated with the objects on the maps to determine any discrepancies between the vehicle’s 150 perception of its environment (i.e., the physical environment corresponding to the predetermined region) and the representation of the environment that is stored in the HD map store 165.” 

	Regarding claim 4, Shirozono in view of Wheeler teaches
	The vehicle according to claim 3, wherein, when a distance between the vehicle and the object is less than a predetermined distance, the controller is configured to determine the risk probability based on a signal obtained by the ultrasonic sensor. See at least Shirozono 

Regarding claim 5, Shirozono in view of Wheeler teaches
The vehicle according to claim 4, wherein the controller is configured to determine an update cycle of the ultrasonic sensor signal based on position information of the object. See at least Wheeler [0047] where the “vehicle computing system 120 invokes the localize API to determine location of the vehicle periodically” based on the distance sensor data. The vehicle computing system 120 may invoke the localize API to determine the vehicle location at a higher rate “if GPS/IMU (position information) is available at that rate.” It is well known to a person having ordinary skill in the art that LIDAR sensors and ultrasonic sensors are both range sensors capable of measuring a distance from the vehicle to an object.

Regarding claim 6, Shirozono in view of Wheeler teaches
The vehicle according to claim 3, wherein the controller is configured to match the risk probability to the image from around the vehicle by corresponding to a predetermined scale. See at least Wheeler [0064] and [0082] where the confidence value (risk probability) is determined by comparing “data associated with the objects detected by the vehicles to data associated with the objects on the maps to determine any discrepancies between the vehicle’s 150 perception of its environment (i.e., the physical environment corresponding to the predetermined region) and the representation of the environment that is stored in the HD map 

Regarding claim 7, Shirozono in view of Wheeler teaches
The vehicle according to claim 3, wherein the controller is configured to guide a moving path of the vehicle based on the probability map. See at least Wheeler at least [0036]- [0037] and [0064] where the vehicle 150 includes vehicle controls 130 which controls the physical movement of the vehicle. The vehicle computing system 120 may use the confidence value to control the vehicle 150.

Regarding claim 8, Shirozono in view of Wheeler teaches
The vehicle according to claim 1, wherein the controller is configured to form a top view shape using the occupancy map and the probability map formed corresponding to the image from around the vehicle obtained from each of the plurality of channels of the camera. See at least Shirozono [0046] where the surrounding detection part 10 performs a coordinate conversion on a video taken by a camera, for example, taking an image around the subject vehicle so that the subject vehicle is attached to a plane surface of the converted video viewed from above (top view shape). 


A method of controlling a vehicle comprising: obtaining, by a camera having a plurality of channels, an image from around the vehicle; obtaining, by a sensing device including an ultrasonic sensor, distance information between an object and the vehicle; matching, by a controller, the distance information with the image from around the vehicle; dividing, by the controller, the image from around the vehicle into a plurality of areas; determining, by the controller, a risk of each of the plurality of areas by matching the object included in the plurality of areas to a predetermined class; and forming, by the controller, a probability map and an occupancy map corresponding to the image from around the vehicle based on the risk. See preceding logic for claim 1.


Regarding claim 10, Shirozono in view of Wheeler teaches
The method according to claim 9, wherein the determining of the risk of each of the plurality of areas comprises: assigning a weight to the object included in the plurality of areas; and determining the risk based on a weight value. See preceding logic for claim 2.


Regarding claim 11, Shirozono in view of Wheeler teaches
The method according to claim 10, wherein the forming of the probability map comprises: determining a risk probability corresponding to each area based on a relative risk between the plurality of areas; and forming the probability map based on the risk probability. See preceding logic for claim 3.

The method according to claim 11, wherein the determining of the risk probability comprises: when a distance between the vehicle and the object is less than a predetermined distance, determining the risk probability based on a signal obtained by the ultrasonic sensor. See preceding logic for claim 4.

Regarding claim 13, Shirozono in view of Wheeler teaches
The method according to claim 12, further comprising: determining, by the controller, an update cycle of the ultrasonic sensor signal based on position information of the object. See preceding logic for claim 5.

Regarding claim 14, Shirozono in view of Wheeler teaches
The method according to claim 11, further comprising: matching, by the controller, the risk probability to the image from around the vehicle by corresponding to a predetermined scale. See preceding logic for claim 6.

Regarding claim 15, Shirozono in view of Wheeler teaches
The method according to claim 11, further comprising: guiding, by the controller, a moving path of the vehicle based on the probability map. See preceding logic for claim 7.


Regarding claim 16, Shirozono in view of Wheeler teaches
The method according to claim 9, further comprising: forming, by the controller, a top view shape using the occupancy map and the probability map formed corresponding to the image from around the vehicle obtained from each of the plurality of channels of the camera. See preceding logic for claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/B.R.P./02/12/2022Examiner, Art Unit 3661                                                                                                                                                                                           

/RUSSELL FREJD/Primary Examiner, Art Unit 3661